Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2021

                                      No. 04-20-00055-CV

                                     Donald E. GHIDONI,
                                          Appellant

                                                v.

      STONE OAK INC., Hill Country Water Works Company, Hill Country S.A., Ltd.,
                            and Nancy Ghidoni-Meehan,
                                    Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992-CI-17421
                         Honorable Antonio Arteaga, Judge Presiding

                                           ORDER
        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction. Costs of the appeal are taxed against the appellant.

       It is so ORDERED on February 10, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court